                                                     Case 3:18-cv-00527-LRH-WGC Document 75 Filed 06/22/20 Page 1 of 3



                                                 1   Bart K. Larsen, Esq.
                                                     Nevada Bar No. 8538
                                                 2   SHEA LARSEN
                                                     1731 Village Center Circle, Suite 150
                                                 3   Las Vegas, Nevada 89134
                                                     Telephone: (702) 471-7432
                                                 4   Fax: (702) 926-9683
                                                     Email: blarsen@shea.law
                                                 5
                                                     Attorneys for Defendant
                                                 6   Kenneth Cannata

                                                 7

                                                 8                              UNITED STATES DISTRICT COURT

                                                 9                                      DISTRICT OF NEVADA
                                                10                                                 ***
                                                11    HP TUNERS, LLC,                                    Case No. 3:18-cv-00527-LRH-WGC
        1731 Village Center Circle, Suite 150




                                                12                                        Plaintiff,
             Las Vegas, Nevada 89134
SHEA LARSEN




                                                13
                                                            vs.
                  (702) 471-7432




                                                14
                                                      KENNETH CANNATA,
                                                15
                                                                                         Defendant.
                                                16

                                                17                                   INTERIM STATUS REPORT
                                                18
                                                            Defendant Kenneth Cannata, by and through his undersigned legal counsel, submits this
                                                19
                                                     Interim Status Report pursuant to this Court’s Minutes of Proceedings [ECF No. 74] entered on May
                                                20
                                                     13, 2020.
                                                21
                                                            Mr. Cannata’s condition has continued to improve since the last telephonic status hearing
                                                22
                                                     that occurred on May 13, 2020 and is expected to continue improving over the next few months.
                                                23
                                                     Mr. Cannata’s mobility and communication abilities remain impaired but are improving.
                                                24
                                                     Notwithstanding this improvement, Mr. Cannata remains extremely vulnerable to relapse and to
                                                25
                                                     additional complications and infections. Also, due to the ongoing Covid-19 pandemic, Mr. Cannata
                                                26
                                                     is still unable to travel outside of his home or personally interact with individuals outside of his
                                                27
                                                     immediate family except as necessary for medical treatment. It is anticipated that Mr. Cannata will
                                                28

                                                                                                       -1-
                                                     Case 3:18-cv-00527-LRH-WGC Document 75 Filed 06/22/20 Page 2 of 3



                                                 1   be able to participate in at least some discovery activities after August 1, 2020. However, it is likely

                                                 2   that Mr. Cannata will be unable to travel for nonmedical purposes for several additional months.

                                                 3          Dated this 22nd day of June 2020.

                                                 4                                                         SHEA LARSEN

                                                 5                                                         /s/ Bart K. Larsen, Esq.
                                                                                                           Bart K. Larsen, Esq.
                                                 6                                                         Nevada Bar No. 8538
                                                                                                           1731 Village Center Circle, Suite 150
                                                 7                                                         Las Vegas, Nevada 89134

                                                 8                                                         Attorneys for Defendant Kenneth Cannata

                                                 9
                                                10

                                                11
        1731 Village Center Circle, Suite 150




                                                12
             Las Vegas, Nevada 89134
SHEA LARSEN




                                                13
                  (702) 471-7432




                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                     -2-
                                                     Case 3:18-cv-00527-LRH-WGC Document 75 Filed 06/22/20 Page 3 of 3



                                                 1                                   CERTIFICATE OF SERVICE

                                                 2          Pursuant to FRCP 5(b), I hereby certify that I am an employee of the law firm of Shea Larsen,

                                                 3   and on June 22, 2020 I served a copy of the foregoing INTERIM STATUS REPORT via the Court’s

                                                 4   Notice of Electronic Filing to all persons listed on the United States District Court CM/ECF

                                                 5   Confirmation Sheet.

                                                 6

                                                 7                                               By: /s/ Bart K. Larsen, Esq.

                                                 8

                                                 9
                                                10

                                                11
        1731 Village Center Circle, Suite 150




                                                12
             Las Vegas, Nevada 89134
SHEA LARSEN




                                                13
                  (702) 471-7432




                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                   -3-
